Citation Nr: 0213109	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the right clavicle.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fibrositis of the right shoulder with degenerative joint 
disease.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the left shoulder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the bilateral wrists.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the bilateral hands.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).


REMAND

On his June 2000 substantive appeal, the veteran checked the 
appropriate box to request a Board hearing at the RO (Travel 
Board hearing).  One notation in the claims file is to the 
effect that the veteran's name was to be added to the Travel 
Board log.  The Certification of Appeal (VA Form 8), dated in 
September 2002, also incudes a notation that the veteran 
wants a Travel Board hearing.  However, a Travel Board 
hearing has not been held, and the record does not include an 
express withdrawal of the Travel Board hearing request by the 
veteran.  Accordingly, while the Board regrets further delay, 
it must assume that the veteran still wishes to offer 
testimony at a Board hearing. 


Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following actions:

The RO should schedule the veteran for a 
Board hearing at the RO.  The veteran 
should be notified of the date, time and 
place of the hearing, and a copy of the 
notice letter should be associated with 
the claims file.  After the hearing is 
conducted, or if the veteran cancels the 
hearing or fails to report for the 
hearing, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


